The appellant Abraham Gadsden, within the required time, filed a petition for a rehearing of this cause. No petition was filed in behalf of the other appellants. For the purpose of protecting any right of any of the appellants, this Court, by order duly filed, directed that the petition for the appellant Gadsden should also be considered as a petition in behalf of the other appellants, and stayed the sending down of the remittitur as to all the appellants.
In the petition for rehearing, two matters were called to the attention of the Court. The first is that in the opinion written for a majority of the Court by Associate Justice Blease, the statement was made that the witness McDaniel testified that the appellant Gadsden shot the deceased, Mr. Langford. The attention of the Court is called to the fact that this statement was erroneous, and a careful examination of the record so discloses. The Court regrets this error. The record in the case, as before stated, was badly gotten up, and this, perhaps, contributed to the error into which the Court fell. We do not see, however, how the error referred to can have any effect upon the decision of the Court. Even without the incorrect statement as to the testimony of Mr. McDaniel, there was sufficient evidence, already referred to, to require the case against the appellant Gadsden to be submitted by the trial Judge to the jury. In fact, it does not appear in the petition for rehearing that it is contended that this error had any real effect in the cause.
The other matter referred to in the petition relates to the admission by the trial Judge of testimony on the part of witnesses W.W. Rogers and J.W. Gill, as to alleged statements made by the appellant Ethel Francis in the presence of the appellant Gadsden; the witnesses Rogers and Gill testifying that Ethel Francis told them, in the presence of Gadsden, that Gadsden shot Mr. Langford during the difficulty in which Mr. Langford's life was taken. *Page 87 
This testimony was objected to by the appellants, but the trial Judge overruled the objection. Counsel for the appellant Gadsden thinks that the decision of the Court in the case ofThe State v. Hester, 137 S.C. 145, 134 S.E., 885, is authority to sustain their position that the testimony was incompetent. We are unable to agree with that view for two reasons: First, the witness Rogers testified that Gadsden shook his head, apparently in contradiction of the statement of Ethel Francis. In addition, the Circuit Judge repeatedly warned the jury that no statement by the defendants, except on the witness stand, implicating any other defendant, was binding in any way on such other defendant. In view of all the circumstances, we cannot hold that the ruling of the Court in the Hester case is applicable here, and we are unable to find any reversible error as contended for.
Because of the earnestness of the counsel for the appellant, Alfred Wallace, Jr., Esq., we have gone thoroughly into the record in this case, and have given it every possible consideration. As indicated before, the duty of this Court is confined absolutely to ascertaining if any error of law, sufficient to disturb the judgment below, appears in the record. We are unable to find any error of that kind.
It is therefore ordered and adjudged that the petition for a rehearing as to all the appellants be, and the same is hereby, dismissed, and the order of the Court staying the remittitur herein be, and the same is hereby, revoked.
MESSRS. JUSTICES BLEASE, STABLER and CARTER concur.
MR. CHIEF JUSTICE WATTS: I dissent. I was ill at the time this cause was heard in the Court and did not participate in the hearing. I have considered the petition for a rehearing, however, with the record of the case for appeal, and, in my opinion, all the appellants should be granted a rehearing.
MR. JUSTICE COTHRAN: I concur in the conclusion of the Chief Justice. *Page 88